                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW MEXICO
                     Before the Honorable Steven C. Yarbrough
                          United States Magistrate Judge

                                        Clerk’s Minutes

  New Mexico Cattle Growers' Association v. United States Environmental Protection Agency
                                   19cv988 JHR/SCY

                                   April 23, 2020, at 9:30 a.m.


PLAINTIFFS’ ATTORNEYS PRESENT:                       Tony Francois

DEFENDANTS’ ATTORNEYS PRESENT:                       Erica Zilioli


TYPE OF PROCEEDING: Telephonic Status Conference
                    Total Time – 18 minutes

CLERK’S MINUTES:

      The purpose of this hearing is to discuss Defendants’ Consent Motion For Extension Of
       Time To Respond To Complaint (Doc. 18).
      Defendants indicate that the parties have conferred about the new published rule. Plaintiff
       is filing a supplemental complaint. The June 29 deadline proposed in the motion should
       be sufficient to respond to the initial complaint and the supplemental claims. Defendants
       will file one answer that responds to both documents.
      Plaintiff anticipates filing a supplemental complaint and stipulation by early next week, if
       not sooner.
      The United States has no objection to filing the supplemental complaint.
      Plaintiff proposes filing a marked up version reflecting changes, followed by a court
       order allowing the filings, and Plaintiff can file a clean version to which Defendant will
       owe an answer.
      The Court agrees to that procedure. Plaintiff will file an unopposed motion with the
       marked up version and the parties will submit a proposed order allowing the
       supplemental complaint.
      The parties indicate they still prefer the Court enter the proposed order extending the
       answer deadline to June 29.
   The Court inquires how the parties intend to litigate this case and what scheduling issues
    may arise.
   Plaintiff will be filing a motion for preliminary injunction and proceed to briefing on the
    merits. This is an administrative record case and will proceed according to Olenhouse.
    This is not a discovery case. The United States concurs that this is an Olenhouse case and
    the preliminary injunction request can be briefed fairly quickly.
   Given the Plaintiff’s intention to file a motion for preliminary injunction, the Court will
    set a consent submission deadline promptly. The Court will wait to set a merits briefing
    schedule until after the preliminary injunction request is resolved.
   The Court concludes the conference.
